Exhibit 10.41

 
GUARANTY AGREEMENT
 
(Unconditional Payment)
 


For good and valuable consideration, the current receipt and reasonable
equivalence of which are hereby acknowledged, Guarantor, as defined below,
hereby, jointly and severally, irrevocably, unconditionally and absolutely
promises to pay in legal tender of the United States, and hereby guarantees
payment, and not merely collection, and performance, when and as due, of all of
the Indebtedness, as defined below, of Borrower, as defined below, to Lender, as
defined below, or order, including but not limited to, payment and performance
of the Indebtedness of Borrower under a Note dated of or around  even date, in
the initial principal  commitment amount of
$14,400,000.00 (the "Note"), as evidence for Note No. 6219327 (the "Loan").
 


1.  Definitions.
 
"Borrower" means ORM Timber Fund III (REIT) Inc., a Delaware corporation.
 
"Collateral" means all the property pledged to secure the Loan, as described m
the Loan Documents.
 
"Future Payment Fund Account" means an interest-bearing conditional advance
payment account with Lender and all money paid into that account and all
interest earned thereon.
 
"Guarantor" means,  collectively, ORM Timber Fund III LLC, a Delaware limited
liability company, and ORM Timber Fund III (Foreign) LLC, a Delaware limited
liability company.
 
"Guaranty" means this Guaranty Agreement made by Guarantor for the continuing
benefit of Lender.
 
"Indebtedness" is used in this Guaranty in its most comprehensive sense and
means and includes any and all of Borrower's liabilities, obligations, debts and
Indebtedness owed under the Note and or other Loan Documents to Lender, now
existing  or hereinafter incurred or created, including without limitation, all
Loan advances, repayment of all principal, payment of interest, prepayment fees,
breakage fees, loan fees, unused commitment fees, cost and expenses as defined
in the Note and all costs and expenses described in any other Loan Documents,
other obligations and liabilities of Borrower, or any of them, and any present
or future judgments against Borrower, or any of  them; and whether any such
Indebtedness is voluntarily or involuntarily incurred, due or not due, absolute
or contingent, liquidated or unliquidated, determined or undetermined; whether
Borrower may be liable individually or jointly with others, or primarily or
secondarily, or as guarantor or surety; whether recovery on the Indebtedness may
be or may become barred or unenforceable against Borrower for any reason
whatsoever; and whether the Indebtedness arises from transactions that may be
voidable on account of infancy, incapacity, incompetency, ultra vires or
otherwise.
 
Guaranty Agreement - Unconditional Payment
(ORM Timber Fund III (REIT) Inc./Note No. 6219327)
 
 
1

--------------------------------------------------------------------------------

 
 
"Lender" means Northwest Farm Credit Services, PCA and its agents, successors
and assigns. Lender's physical address is 1700 South Assembly Street, Spokane,
WA 99224-2121, and mailing address is P. 0. Box 2515, Spokane, WA 99220-2515,
and may be changed by Lender by providing written notice of the change to
Guarantor.
 
"Loan Documents" means and includes without limitation, the Note, Master Loan
Agreement, Membership Agreement, environmental indemnities, guaranties, security
agreements, mortgages, deeds of trust and all other instruments, agreements and
documents, whether now or hereafter existing, executed in connection with the
Loan and Indebtedness, and all extensions, renewals, amendments, modifications,
substitutions and replacements thereof.
 
2.  Nature of Guaranty. Guarantor acknowledges that Lender was willing to make
the Loan to Borrower or is willing to provide additional advances only on the
condition that Guarantor duly execute and deliver this Guaranty to Lender.
Guarantor also acknowledges that Guarantor is an affiliate of Borrower and that
the business organization of Borrower, Guarantor and their affiliates, if any,
is such that the Loan will benefit Guarantor either (a) because Guarantor is a
direct or indirect investor in Borrower, or (b) because the proceeds of the Loan
will enable Borrower, or an affiliate of Borrower, to purchase assets at prices
and on terms that will enhance the prospects of Guarantor, Borrower  or their
affiliates operating at a profit. Guarantor's liability under this Guaranty
shall be open and continuous for  so long as the Indebtedness exists. No
payments made upon the Indebtedness will discharge or diminish the liability of
Guarantor in connection with any remaining portions of the Indebtedness or any
of the Indebtedness that subsequently arises or is thereafter incurred or
contracted.
 
3.  Attorney's Fees and Costs. The liability of Guarantor under this Guaranty
shall include all of Lender's expenses and attorneys' fees incurred in
connection with or relating to (a) the collection of the Indebtedness, (b) the
collection and sale of any Collateral for the Indebtedness or any Collateral
given for this Guaranty, or (c) the enforcement of this Guaranty or any other
Guaranty given to Lender by another guarantor to guaranty the Indebtedness.
Attorneys' fees include without limitation,  attorneys' fees whether or not
there is a lawsuit or bankruptcy proceeding, and if there is a lawsuit or
bankruptcy proceeding, any fees and costs for hearings, trial and appeals.
If Lender presently holds one or more guaranties, or hereafter receives
additional guaranties from Guarantor, the rights of Lender under all guaranties
shall be cumulative. This Guaranty shall not (unless specifically provided below
to the contrary) affect or invalidate any such other guaranties. The liability
of Guarantor will be the aggregate liability of Guarantor under the terms of
this Guaranty and any such other unterminated guaranties.
 
4.  Duration of Guaranty. This Guaranty will take effect when an executed copy
is received by Lender without the necessity of any acceptance by Lender, or any
notice to Guarantor or to Borrower, and will continue in full force until all
Indebtedness incurred or contracted shall have been fully and finally paid and
satisfied and all other obligations of Guarantor under this Guaranty shall have
been performed in full. All renewals, extensions, substitutions and
modifications of the Indebtedness are contemplated under this Guaranty. This
Guaranty shall bind the estate of Guarantor as to Indebtedness created both
before and after the
death,  incapacity  or  incompetency  of  Guarantor,  regardless  of  Lender's  actual  notice  of
 
Guaranty Agreement - Unconditional Payment
(ORM Timber Fund III (REIT) Inc./Note No. 6219327)
 
 
2

--------------------------------------------------------------------------------

 


 
Guarantor's death. If the Indebtedness is for a revolving line of credit, the
terms of which permit Borrower to borrow, repay and reborrow Loan proceeds, then
fluctuations may occur in the aggregate amount of the Indebtedness covered by
this Guaranty, and it is specifically acknowledged and agreed by Guarantor that
reductions in the amount of Indebtedness, even to zero dollars ($0.00), shall
not constitute a termination of this Guaranty. This Guaranty is binding upon
Guarantor and Guarantor's successors and  assigns so long as any of the
guaranteed Indebtedness remains unpaid and even though the Indebtedness
guaranteed may from time to time be zero dollars ($0.00).
 
5.  Guarantor's Authorization to Lender. Guarantor authorizes Lender, without
notice or demand, and without reducing Guarantor's liability under this
Guaranty, from time to time:
(a) to make one or more additional secured or unsecured loans to Borrower, to
lease equipment or other property to Borrower, or otherwise to extend additional
credit to Borrower; (b) to alter, compromise, renew, extend, accelerate or
otherwise change one or more times the time for payment or other terms of the
Indebtedness or any part of the Indebtedness, including increases and decreases
of the rate of interest on the Indebtedness, extensions may be repeated and may
be for longer than the original Loan term; (c) to take and hold Collateral for
the payment of this Guaranty or the Indebtedness, and exchange, enforce, waive,
subordinate, fail or decide not to perfect and release any such Collateral, with
or without the substitution of new Collateral; (d) to release, substitute, agree
not to sue or deal with any one or more of the Borrowers, the Borrower's
sureties, endorsers or other guarantors on any terms or in any manner Lender may
choose; (e) to determine how, when and what application of payments and credits
shall be made on the Indebtedness; (f) to direct the order or manner of sale of
the Collateral, including without limitation, any nonjudicial sale permitted by
the terms of the controlling Loan Documents Lender in its discretion may
determine; (g) to sell, transfer, assign or grant participations in all or any
part of the Indebtedness; and (h) to assign or transfer this Guaranty in whole
or in part.
 
6.  Guarantor's Representations and Warranties. Guarantor represents and
warrants to Lender that (a) no representations or agreements of any kind have
been made to Guarantor that would limit or qualify in any way the terms of this
Guaranty; (b) Guarantor has full power, right and authority to enter into this
Guaranty; (c) the provisions of this Guaranty do not conflict with or result in
a default under any agreement or other instrument binding upon Guarantor and do
not result in a violation  of any law, regulation,  court decree or order
applicable to Guarantor;
(d) Guarantor has not and will not, without the prior written consent of Lender,
sell, lease, assign, encumber, hypothecate, transfer or otherwise dispose of all
or substantially all of Guarantor's assets, or any interest therein; (e) upon
Lender's request, Guarantor will provide to Lender financial and credit
information in form acceptable to Lender, and all such financial information
that has been, and all future financial information that will be provided to
Lender is and will be true and correct in all material respects and fairly
presents the financial condition of Guarantor, as of the dates the financial
information is provided; (f) no material adverse change has occurred in
Guarantor's financial condition since the date of the most recent financial
statements provided to Lender and no event has occurred that may materially
adversely affect Guarantor's financial condition; (g) no litigation, claim,
investigation, administrative proceeding or similar action (including those for
unpaid taxes) against Guarantor is pending or threatened; and (h) Lender has
made no representation to Guarantor as to the creditworthiness of Borrower.
 
Guaranty Agreement - Unconditional Payment
(ORM Timber Fund III (REIT) Inc./Note No. 6219327)

 
 
3

--------------------------------------------------------------------------------

 


In the event Borrower becomes the subject of an insolvency proceeding, Guarantor
authorizes Lender to continue to extend credit to Borrower as
debtor-in-possession or otherwise without thereby affecting Guarantor's
liability under this Guaranty for repayment of all loans and credit extensions
made to Borrower before or after the commencement of such proceedings. This
Guaranty specifically includes any amount that Lender may be required to repay
on account of a voided transfer. Regardless of the payment of the Indebtedness
hereby guaranteed, the liability of Guarantor to Lender will continue until I 0
days after the expiration of the longest of any potentially applicable federal
or state statute of limitations relating to preferences and fraudulent
transfers.
 
7.   Guarantor's Waivers.
 
7.1   Except as prohibited by applicable law, Guarantor hereby waives any right
to require Lender to: (a) make any presentment, protest, demand or notice of any
kind, including notice of change or any terms of repayment of the Indebtedness,
default by Borrower or any other guarantor or surety, any action or nonaction
taken by Borrower, Lender, or any other guarantor or surety of Borrower, or the
creation of new or additional Indebtedness; (b) proceed against any person,
including Borrower, before proceeding against Guarantor; (c) proceed against any
Collateral for the Indebtedness, including Collateral provided by Guarantor,
before proceeding against Guarantor; (d) apply any payments or proceeds received
against the Indebtedness in any order; (e) give notice of the terms, time and
place of any sale of the Collateral pursuant to the Uniform Commercial Code or
any other law governing such sale; (f) disclose any information about the
Indebtedness, the Borrower, the Collateral or any other guarantor or surety, or
about any action or nonaction of Lender; or (g) pursue any remedy or course of
action in Lender's power whatsoever.
 
7.2   Guarantor also waives any and all rights or defenses arising by reason of:
(a) any disability or other defense of Borrower, any other guarantor or surety
or any other person; (b) the cessation from any cause whatsoever, other than
payment in full, of the Indebtedness; (c) the application of proceeds of the
Indebtedness by Borrower for purposes other than the purposes understood and
intended by Guarantor and Lender; (d) any act of omission or commission by
Lender, which directly or indirectly results in or contributes to the discharge
of Borrower or any other guarantor or surety or the Indebtedness, or the loss or
release of any Collateral by operation of law or otherwise; (e) any statute of
limitations in any action under this Guaranty or on the Indebtedness; or (f) any
modification or change in forms of the Indebtedness, whatsoever, including
without limitation, the renewal, extension, acceleration or other change in the
time payment of the Indebtedness is due and any change in the interest rate, and
including any such modification or change in terms after revocation of this
Guaranty on the Indebtedness incurred prior to such revocation. Until all
Indebtedness is paid in full, Guarantor waives all rights and any defenses
Guarantor may have arising out of an election of remedies by Lender. This waiver
includes, without limitation, any loss of rights Guarantor may suffer by reason
of any rights or protections of Borrower in connection with any anti-deficiency
laws or other laws limiting or discharging the Indebtedness or Borrower's
obligations. Guarantor waives all rights and protections of any kind that
Guarantor may have for any reason, which would affect or limit the
 
Guaranty Agreement - Unconditional Payment
(ORM Timber Fund III (REIT) Inc./Note No. 6219327)
 
 
4

--------------------------------------------------------------------------------

 
 
amount of any recovery by Lender from Guarantor following a nonjudicial sale or
judicial foreclosure of any real or personal property Collateral for the
Indebtedness, including but not limited to, the right of any fair market value
hearing. Guarantor understands and agrees that the foregoing waivers are waivers
of substantive rights and defenses to which Guarantor might otherwise be
entitled under state and federal law. The rights and defenses waived, include
without limitation, those provided by applicable laws of suretyship, guaranty,
foreclosure, anti­ deficiency laws and the Uniform Commercial Code. Guarantor
acknowledges that Guarantor has provided these waivers of rights and defenses
with the intention that they be fully relied upon by Lender. Until all
Indebtedness is paid in full, Guarantor waives any right to enforce any remedy
Lender may have against Borrower or any other guarantor, surety or other person;
and further, Guarantor waives any right to participate in any Collateral for the
Indebtedness now or hereafter held by Lender.
 


7.3   If now or hereafter (a) Borrower shall be or become insolvent, and (b) the
Indebtedness shall not at all times until paid be fully secured by Collateral
pledged by Borrower, Guarantor hereby forever waives and relinquishes in favor
of Lender and Borrower, and their respective successors, any claim or right to
payment Guarantor may now have or hereafter have or acquire against Borrower, by
subrogation or otherwise, so that at no time shall Guarantor be or become a
creditor of Borrower within the meaning of the Federal bankruptcy laws.
 


7.4   Notwithstanding the waivers set forth above and the authorizations of
Guarantor provided to Lender in Paragraph 5 hereof, Lender, in Lender's sole
discretion, may from time to time condition any of the foregoing actions upon
notice to or the consent of Guarantor with or without obtaining the consent of
any other guarantors or sureties and or may, and without the duty to do so, from
time to time give Guarantor notice of any of the foregoing actions without
giving notice to any other guarantor.
 


8.   Guarantor's Understanding With Respect to Waivers. Guarantor warrants that
each of the waivers set forth above is made with Guarantor's full knowledge of
its significance and consequences and that, under the circumstances, the waivers
are reasonable and not contrary to public policy or law. If any suc;h waiver is
determined to be contrary to any applicable law or public policy, such waiver
shall be effective only to the extent permitted by law or public policy.
 


9.   Lender's Right of Setoff. In addition to all liens upon and rights of
setoff against the moneys, Collateral or other property of Guarantor given to
Lender by law, Lender shall have, with respect to Guarantor's obligations to
Lender under this Guaranty, and to the extent permitted by law, a contractual
possessory security interest in and a right of setoff against, and Guarantor
hereby assigns, conveys, delivers, pledges and transfers to Lender all of
Guarantor's right, title and interest in and to, any stock owned by Guarantor
held by Northwest Farm Credit Services, ACA in connection with the Indebtedness
and to moneys of Guarantor now or hereafter held in any Future Payment Fund
Account with Lender, whether or not held jointly with someone else. Every such
security interest and right of setoff may be exercised without demand upon or
notice to Guarantor. No security interest or right of setoff shall be deemed to
have been waived by any act or conduct on the part of Lender or by any neglect
to exercise such right of setoff or to enforce such security interest or by any
delay in so doing.  Every right of setoff or security interest shall continue in
full force and effect until such right of setoff or security interest is
specifically waived or released by instrument in writing executed by Lender.


Guaranty Agreement - Unconditional Payment
(ORM Timber Fund III (REIT) Inc./Note No. 6219327)
 
 
5

--------------------------------------------------------------------------------

 
 
I 0.   Subordination of Borrower's Debts to Guarantor. Guarantor agrees that the
Indebtedness of Borrower to Lender, whether now existing or hereafter created,
shall be prior to any claim that Guarantor may now have or hereafter acquire
against Borrower, whether or not Borrower becomes insolvent. Guarantor hereby
expressly subordinates any claim Guarantor may have against Borrower, upon any
account whatsoever, to any claim that Lender may now or hereafter have against
Borrower. In the event of insolvency and consequent liquidation of the assets of
Borrower, through bankruptcy, by an assignment for the benefit of creditors, by
voluntary liquidation, or otherwise, the assets of Borrower applicable to the
payment of the claims of both Lender and Guarantor shall be paid to Lender and
shall be first applied by Lender to the Indebtedness of Borrower to Lender.
Guarantor does hereby assign to Lender all claims that it may have or acquire
against Borrower or against any assignee or trustee in bankruptcy of Borrower;
provided however, that such assigrunent shall be effective only for the purpose
of assuring to Lender full payment in legal tender of the Indebtedness.
If Lender so requests, any notes or credit agreements now or hereafter
evidencing any debts or obligations of Borrower to Guarantor shall be marked
with a legend that the same are subject to this Guaranty and shall be delivered
to Lender. Guarantor agrees, and Lender is hereby authorized, in the name of
Guarantor, from time to time to execute and file financing statements and to
execute such other document and to take such other actions, as Lender deems
necessary or appropriate to perfect, preserve and enforce its rights under this
Guaranty.
 
11.   Default. Upon an event of default by Borrower under the Loan Documents,
Lender may make demand upon Guarantor for payment of the Indebtedness of
Borrower. In such event, Guarantor shall promptly pay Lender the full amount of
the Indebtedness of Borrower, or such portion as then demanded by Lender, and
failure to so pay shall constitute an event of default hereunder, which shall
entitle Lender to exercise its rights and remedies under this Guaranty, under
any other agreement, if any, between Lender and Guarantor, and under applicable
law, with respect to the Collateral, all of which rights and remedies shall be
cumulative and not exclusive.
 
12.   Financial Condition of Borrower. Guarantor delivers this Guaranty based
solely on its independent investigation of Borrower's financial condition and
Guarantor assumes full responsibility for obtaining any further information.
 
13.   Miscellaneous Provisions. The following miscellaneous provisions are a
part of this Guaranty:
 
13.1           Integration, Amendment. Guarantor warrants, represents and agrees
that this Guaranty, together with any exhibits or schedules incorporated herein,
fully incorporates the agreements and understandings of Guarantor with Lender
with respect to the subject matter hereof, and all prior negotiations, drafts
and other extrinsic communications between Guarantor and Lender shall have no
evidentiary effect whatsoever. Guarantor further agrees that Guarantor has read
and fully understands the terms of this Guaranty and that Guarantor has had the
opportunity to be advised by Guarantor's attorney with respect to this Guaranty,
the Guaranty fully reflects Guarantor's intentions and parol evidence is not
required to interpret the terms of this Guaranty. Guarantor hereby indemnifies
and holds Lender harmless from all losses, claims, damages and costs (including
Lender's attorneys' fees) suffered or incurred by Lender as a result of any
breach by Guarantor of the warranties, representations and agreements of this
Guaranty. No alteration or amendment to this Guaranty shall be effective, unless
given in writing and signed by the parties sought to be charged or bound by the
alteration or amendment.
 
Guaranty Agreement - Unconditional Payment
(ORM Timber Fund III (REIT) Inc./Note No. 6219327)

 
 
6

--------------------------------------------------------------------------------

 
 
13.2  Applicable  Law.    This  Guaranty  shall  be  governed,  interpreted
 and construed  111 accordance with the laws of the State of Washington.
 
13.3  Jurisdictional Consent. Guarantor irrevocably submits to the jurisdiction
of any state or federal court sitting in the State of Washington, in any action
or proceeding relating to this Guaranty and waives any and all claims that such
forum is inconvenient or that there is a more convenient forum located
elsewhere.
 
13.4  Notices. All notices required to be given by either party to the other
under this Guaranty shall be in writing, may be sent by facsimile, and shall be
effective when actually delivered or when deposited with a nationally recognized
overnight courier, or when deposited in the United States mail, first class
postage prepaid, addressed to the party to whom the notice is to be given at
such addresses as either party may designate to the other party in writing. For
notice purposes, Guarantor agrees to keep Lender informed at all times of
Guarantor's current address.
 
13.5  Interpretation. In all cases where there is more than one Borrower or
Guarantor, then all words used in this Guaranty in the singular shall be deemed
to have been used in the plural where the context and construction so require;
and where there is more than one Borrower named in this Guaranty or when this
Guaranty is executed by more than one Guarantor, the words "Borrower" and
"Guarantor" respectively shall mean all and any one or more of them. The words
"Guarantor," "Borrower" and "Lender" include the heirs, successors, assigns and
transferees of each of them. Caption headings in this Guaranty are for
convenience purposes only and are not to be used to interpret or define the
provisions of this Guaranty. If a court of competent jurisdiction finds any
provisions of this Guaranty to be invalid or unenforceable as to any person or
circumstance, such finding shall not render that provision invalid or
unenforceable as to any other persons or circumstances.
 
13.6  Lender's Waiver. Lender shall not be deemed to have waived any rights
under this Guaranty unless such waiver is given in writing and signed by Lender.
No delay or omission on the part of Lender in exercising any right shall operate
as a waiver of such right or any other right. A waiver by Lender of a provision
of this Guaranty shall not prejudice or constitute a waiver of Lender's right
otherwise to demand strict compliance with that provision or any other provision
of this Guaranty. No prior waiver by Lender, nor any course of dealing between
Lender and Guarantor, shall constitute a waiver of any of Lender's right or of
any of Guarantor's obligations as to any future transactions. Whenever the
consent of Lender is required under this Guaranty, the granting of such consent
by Lender in any instance shall not constitute continuing consent to subsequent
instances where such consent is required and in all cases, such consent may be
granted or withheld in the sole discretion of Lender.
 
Guaranty Agreement - Unconditional Payment
(ORM Timber Fund III (REIT) Inc./Note No. 6219327)
 
 
7

--------------------------------------------------------------------------------

 
 
 
13.7   Credit Bureau Inquiries. Guarantor authorizes Lender to obtain business credit bureau reports on Guarantor at any time.
 
13.8   Counterparts. This Agreement may be executed in any number of counterparts, each of which shall be deemed to be an original, but all of which together shall constitute but one and the same instrument.
 
13.9   WAIVER      OF     JURY     TRIAL.         GUARANTOR     AND     LENDER    HEREBY IRREVOCABLY WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING  OUT OF
 OR RELATING TO THIS LOAN  DOCUMENT AND ANY FUTURE MODIFICATIONS , AMENDMENTS, EXTENSIONS, RESTATEMENTS AND
 SERVICING  ACTIONS   RELATING   TO  THIS LOAN  DOCUMENT.  THE  PARTIES  INTEND
 THAT  THIS  JURY WAIVER  WILL
 BE ENFORCED TO THE MAXIMUM EXTENT ALLOWED BY LAW.
 
14.    Survival. Insofar as this Guaranty relates to Borrower's obligations to indemnify Lender pursuant to the terms of any indemnity provided to Lender by Borrower or an affiliate of Borrower
in connection with the Indebtedness being guaranteed hereunder , this Guaranty shall survive repayment of the Loan or foreclosure or acceptance of a deed in lieu of foreclosure by Lender.
 
ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT, OR TO FORBEAR FROM ENFORCING REPAYMENT OF A
 DEBT  ARE NOT ENFORCEABLE UNDER WASHING TON LAW.
 
Dated : October 14, 2014
 


ORM Timber Fund III LLC
By: Olympic Resource Management LLC, its 
Manager By: Pope MGP, Inc., its Managing 
Member


 

     

 


Its:  President and CEO


 
8

--------------------------------------------------------------------------------

 


ORM Timber Fund III (Foreign) LLC
By: Olympic Resource Management LLC, its Manager
By: Pope MGP, Inc., its Managing Member


 


By:
Its:  President and CEO




Guaranty Agreement - Unconditional Payment
(ORM Timber Fund III (REIT) Inc./Note No. 6219327)
 
9